Order entered March 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01126-CV

        BRIGETTA HOMES, LLC D/B/A BEAUTIFUL HOMES BY BRIGETTA
                   AND BRIGETTA D’OLIVIO, Appellants

                                                V.

                                ERHARD HERMUS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14449

                                            ORDER
       By order dated January 15, 2019, we granted the motion to withdraw filed by appellants’

former counsel. Because a business entity may appear in court and be represented only by a

licensed attorney, we instructed appellant Brigetta Homes, LLC d/b/a Beautiful Homes by

Brigetta to notify this Court by February 14, 2019 of the name, State Bar number, address, and

telephone number of new counsel. We subsequently extended that deadline to March 18, 2019.

A second extension motion has now been filed.

       We GRANT the March 19, 2019 motion and EXTEND the time to April 18, 2019. We

caution that further extension requests will be disfavored and that failure to comply may result in

dismissal, without further notice, of Brigetta Homes as an appellant to this appeal.
Appellant Brigetta D’Olivio’s opening brief remains due March 31, 2019.

                                           /s/    BILL WHITEHILL
                                                  JUSTICE